DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pandey et al. (hereafter Pandey; US 20210098015 A1).
Regarding claim 1, Pandey discloses a system (Fig. 1B), comprising:
a plurality of microphone elements (114), each microphone element configured to detect sound and convert the sound to a near end audio signal (e.g., [0037]);
at least one audio output device (112) configured to output a far end audio signal comprising sound captured at a remote location (e.g., [0037]);
an audio mixer (128) having a plurality of audio input channels for receiving audio signals captured by the plurality of microphone elements (115) and a reference channel for receiving the far end audio signal as a reference signal (127b) ([0040]); and
a reference gain adjuster (126) configured to automatically determine a gain amount for the reference channel based on an echo level ([0034], [0040], [0041], equation 10 includes an echo level) detected in an input audio signal received at a given audio input channel,
wherein the audio mixer (128) is configured to apply the reference gain amount (equation 10) to the reference channel (channel for receiving x(n) or 125) and make gating decision for the plurality of audio input channels based on the reference channel (gating means “Electronics To select part of (a wave) for transmission, reception, or processing by magnitude or time interval”; https://www.thefreedictionary.com/gating; element 128 makes a decision selecting how much of signal of the plurality audio input channels 115 for transmission based on 127b on the reference channel).
Regarding claim 10, Pandey shows that the audio mixer is configured to generate a mixed audio signal based on the audio signals captured by the microphones for sending to the remote location, the reference gain amount being configured to reduce the echo level in the audio signals before generation of the mixed audio signal ([0040]).
Claims 11 and 20 correspond to claims 1 and 10 discussed before.

Allowable Subject Matter
Claims 2-9 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
On p. 8, applicant argued that Pandey does not disclose “an audio mixer having a plurality of audio input channels for receiving audio signals captured by the plurality of microphone elements and a reference channel for receiving the far end audio signal as a reference signal,” as recited in claim 1. The office disagrees. Element 128 has multiple inputs, such as directed to receive signals (115) of the multiple microphones (114) and directed to a reference channel (providing 127b which is a modification of x(n) which is a far end audio signal as a reference signal).
Immediately following the statement stated above, applicant stated that adder 128 in Pandey has a single input for receiving a microphone signal and another input for receiving a cancellation signal (127c) from AEC (126). The office does not agree with applicant’s interpretation. The office would like to point out that the claimed invention is being compared with Fig. 1B of Pandey (p. 2 of office action mailed on 11/12/2021). The “cancellation signal” is 127b, not 127c as alleged by applicant. Mixer 128 has more than one inputs for receiving a plurality of microphone signals. Signal 115 is being identified as “multi-channel microphone signal” in Fig. 1B and the line 115 includes a forward slash which means that the multiple signal lines are provided as understood by one skilled in the art. See the Fig. 1A, line 115a does not have a forward slash.
Immediately followed the identification of cancellation signal 127c as discussed above, applicant argued that signal 127c is not a reference signal. The office would like to point out that signal 127c (the office action relies on 127b for rejection) is a modification (by gain w(n), this reads on the claimed feature as recited on the lines 12-13 of amended claim 1) of reference signal 111 which is a far end audio signal applied to speaker 112 ([0036]). Applicant stated that “Pandry does not teach providing that reference signal (111) to the adder (128)”. As explained immediately before, the claimed limitation reads on the disclosure in Pandry. Furthermore, similar to Pandry, applicant’s own disclosure shows that the reference signal, applied to speaker 104, is being modified by a gain (112) before it is, on the reference channel, being applied to the mixer 106.
On p. 9, applicant argued that one skilled in the art would not interpret the simple adder in Pandry as teaching an audio mixer, given the well-established meaning for both terms in the relevant art. The office disagreed with applicant’s statement during the interview and maintains the same position. Furthermore, the term “an audio mixer” is term broadly covering an element that audio signals are mixed. For example, an audio mixer in a studio or an user’s computer can mix a singing voice with an instrument accompaniment. 
The office appreciates that applicant further defines “the audio mixer” in amended claim 1. However, as explained above, Pandry discloses the newly amended limitation.
On p. 9, applicant argued that Pandry fails to disclose “a reference gain adjuster configured to automatically determine a reference gain amount for the reference channel based on an echo level detected in an input audio signal received at a given audio input channel,” as recited in claim 1. The office disagrees. The definition of channel: (1): a path along which information (such as data or music) in the form of an electrical signal passes; as provided by https://www.merriam-webster.com/dictionary/channel. As stated before, the mixer 128 has multiple input channels (on the left side of 128) for receiving audio signal captured by the plurality of microphones and a reference channel (on the top side of 128) for receiving the far end audio signal (111) as a reference signal (Fig. 1B shows the signal on the line 127b is based on signal 111). The far end audio signal 111 is fed to the reference channel of the audio mixer. The gain (determined in 126a) is automatically determined for the reference channel (the top side of 128) based on an echo level detected in an input audio signal received at a given audio input channel ([0034], [0040] and [0041], signal 129a or 129 includes an echo level detected in an input audio signal received at a given audio input channel, see equation 10). It is also noted that the claimed feature does not define what a given audio input channel is.

Information Disclosure Statement
The information disclosure statement filed 2/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The crossed out foreign documents and/or nonpatent literature do not meet all the requirement. The deficiency includes no matched title on the document with the citation or a copy of the citation not provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The IDS filed on 2/14/2022 is 54 pages long and includes 1397 citations and has only been considered to the best that time constraints allow.  Some of the references in the document appear to be completely irrelevant or unrelated.  For example, citation #1104 and #1105 (WO 2010144148 WO 2011104501) fail to teach any circuit for processing microphone signals. Citations #1132-1135 show products from Armstrong or Amazon webpage. Again, there is no circuit being disclosed for processing microphone signals in those citations.  Although an explanation of the relevance of the information is not required for English language information, but it would be helpful to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant because such concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PING LEE/Primary Examiner, Art Unit 2654